Kerwin, J.
The main contention on the part of the respondent to sustain the demurrer is that the statute does not require the town clerk to deliver the tax roll to the persons appointed to make the 'reassessment, and that in the absence of such positive requirement by the statute no forfeiture was committed in refusing to make the delivery. In *602other words, it is argued that the duty of the town clerk to deliver the tax roll to the persons appointed to make the reassessment arises only by implication, because no duty is expressly imposed by the statute to do so. We think the construction contended for by respondent too technical. The statute provides that persons appointed to' make the reassessment shall have access to1 all public records and files which may be needful or serviceable in the performance bf said duties; and while engaged therein shall be entitled to have custody and possession of the roll containing the original assessment in said district and all property and other statements and memoranda relating thereto.
Sec. 1087 — 56, Stats., provides: “. . . If any person required to perform any duty under sections 1087 — 46 to 1087 — 56, inclusive, shall wilfully neglect or refuse to do so, he shall forfeit to the state not less than fifty nor more than two hundred and fifty dollars.”
Now since the town clerk has possession of the tax roll, and the persons appointed to make the reassessment under the provisions of the statute are entitled to the tax roll for that purpose, it seems quite clear that the legislative intent was that on demand the town clerk should deliver to such persons appointed to' make the reassessment the tax roll and other pape'rs mentioned in sec. 1087 — 46, Stats. So we are inclined to hold that the complaint states a good cause of action, and that the demurrer should have been overruled. The order appealed from must therefore be reversed.
By the Court. — The order appealed from is reversed, and the cause remanded with- direction to overrule the demurrer, and for further proceedings according to law.